U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32480
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                       Adam J. LONGFELLOW
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                      Decided 12 February 2018
                          ________________________

Military Judge: Vance H. Spath.
Approved sentence: Bad-conduct discharge, confinement for 4 months,
forfeiture of $950.00 pay per month for 7 months, and reduction to E-1.
Sentence adjudged 24 May 2017 by SpCM convened at Ramstein Air
Base, Germany.
For Appellant: Captain Dustin J. Weisman, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Mary
Ellen Payne, USAF.
Before HARDING, SPRERANZA, and HUYGEN, Appellate Military
Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                  United States v. Longfellow, No. ACM S32480


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED. 1



                   FOR THE COURT



                   JULIE L. ADAMS
                   Acting Deputy Clerk of the Court




1 While the court-martial order (CMO) accurately reflects that Charge I and its Speci-
fication (by necessary implication) were withdrawn and dismissed with prejudice after
arraignment, the CMO omits Appellant’s pleas of not guilty to Charge I and its Speci-
fication before the action to dismiss occurred. We order promulgation of a corrected
CMO to accurately reflect Appellant’s pleas of not guilty to Charge I and its Specifica-
tion. We note that the Report of Result of Trial accurately reported both Appellant’s
pleas and the final disposition for Charge I and its Specification.


                                           2